Citation Nr: 0833953	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  03-29 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1975.  He died in January 2002.  The appellant is presently 
applying for recognition as the veteran's surviving spouse 
for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision issued by the 
VA Regional Office (RO) in Montgomery, Alabama.  The Board 
remanded this claim in March 2005.  

In February 2008, the Appeals Management Center (AMC) 
received additional evidence from the appellant, specifically 
a statement to support her claim of having a common law 
marriage with the veteran.  This evidence is relevant to the 
claim.  The Board received this evidence in July 2008 and, in 
August 2008, furnished the appellant a letter inquiring 
whether she wished to waive RO consideration of the evidence.  
See 38 C.F.R. § 20.1304(c) (2007).  In September 2008, the 
appellant responded that she did wish to waive RO 
consideration of the evidence.  


FINDING OF FACT

While the appellant has asserted that she was in a common law 
marriage with the veteran during his lifetime, there is no 
evidence of an agreement or mutual consent to enter into the 
marriage relationship, a public recognition of the existence 
of the marriage, or cohabitation or mutual assumption openly 
of marital duties and obligations.


CONCLUSION OF LAW

The criteria for the appellant's recognition as the veteran's 
surviving spouse for purposes of VA benefits have not been 
met.  38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in the case not 
involving marriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3).

Under 38 C.F.R. § 3.50(b), a surviving spouse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death, and (1) lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.

Under 38 C.F.R. § 3.53(a), the requirement that there be 
continuous cohabitation from the date of marriage to the date 
of death of the veteran will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse.  Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied.  38 C.F.R. § 
3.1(j). In the state of Alabama, the elements of common law 
marriage are (1) capacity (both spouses must be at least 14 
and mentally competent), (2) a present agreement or mutual 
consent to enter into the marriage relationship, (3) a public 
recognition of the existence of the marriage, and (4) 
cohabitation or mutual assumption openly of marital duties 
and obligations.  See Creel v. Creel, 763 So. 2d 943, 946 
(Ala. 2000); Adams v. Boan, 559 So. 2d 1084, 1086 (Ala. 
1990).

II.  Analysis

In the case at hand, the appellant has asserted that she is 
entitled to recognition as the veteran's surviving spouse 
because she and the veteran were in a common law 
relationship.  During a February 2004 RO hearing, she 
reported having two children with the veteran, in 1976 and 
1979, and indicated that she lived with him from 1979 to 
1996, although at one point she also testified that she 
started living with him beginning in 1976.  She stated that 
she separated from him on account of his alcohol abuse.  
Also, she acknowledged that the veteran's mother was his 
legal guardian.

The Board has reviewed the relevant documentation of record 
to ascertain whether the criteria for a common law marriage 
in Alabama were met in this case.   

In an application received by the RO in December 1976, the 
veteran did not list any current or prior marriages.


The report of a September 1992 VA psychiatric examination 
indicates that the veteran reported having no income and 
being supported solely by his mother.  He described being 
treated recently for stab wounds "inflicted upon him by a 
woman," without further explanation.

A VA psychiatric treatment note from October 1992 indicates 
that the veteran reported being stabbed by his "lady 
friend."  

In an application received by the RO in April 1993, the 
veteran described his mother as his guardian.  

Subsequently, in a May 1993 VA Form 21-592 (Request for 
Appointment of a Fiduciary, Custodian, or Guardian), the 
veteran indicated that he was living at the same address as 
his mother.

The claims file contains the report of a June 1993 VA field 
examination.  This report reflects that the veteran lived in 
the same home as his mother.  He reported having three 
children and noted that his next-of-kin was his mother.  

Both a September 1993 lay statement and an April 1994 VA Form 
9 (Appeal to Board of Veterans' Appeals) were submitted by 
the veteran's mother as his custodian.

In an October 1996 VA examination report, the veteran 
indicated that he lived with his mother.  She was present 
during the examination and provided additional information.

For both of her two children, the appellant submitted a VA 
Form 21-674 (Request for Approval of School Attendance) in 
March 1998.  She listed the veteran as the father of both 
children.  She was later notified in May 1998 that the RO was 
unable to consider her claim because the veteran had never 
claimed any dependents.  


In June 1998, the RO received the birth certificates for the 
appellant's children, from September 1976 and May 1979, both 
of which indicate that the father's name was "not stated."  
In that same month, however, the veteran submitted a 
statement confirming that he was the father of the two 
children.  Both children had the same last name as the 
appellant.

The claims file also contains VA award statements from April 
and September of 1999 indicating that VA educational benefits 
were being paid for a child born in May 1977.  This child did 
not share the same last name as the appellant.

In November 2001, the RO received an apportionment claim from 
the appellant, along with signed statements from her mother 
and her sister.  The appellant asserted that she and the 
veteran had lived together as husband and wife for fifteen 
years and that she was deserving to be legally called his 
wife.  

The veteran's death certificate confirms that he died in 
January 2002 at the home of his mother, who was listed as the 
informant of the death.  In terms of marital status, the 
veteran was noted to be "[n]ever [m]arried."  

Following the adverse August 2002 decision, the appellant 
submitted statements from her sister and mother, who claimed 
to be the veteran's sister-in-law and mother-in-law.  In 
these statements, the appellant's relatives contended that 
she and the veteran lived together as husband and wife.  

In August 2003, the RO received a photocopy of a January 2002 
bill showing that the veteran's mother paid for his funeral 
expenses.

A September 2003 patient inquiry from the Birmingham, Alabama 
VA Medical Center lists the veteran's mother as his next-of-
kin.  

Additional statements from the appellant and her sister were 
received in April 2007 and May 2008.  

Also, in a February 2008 statement, a neighbor of the 
appellant reported respecting the veteran and the appellant 
as husband and wife living in the same home together, and 
noted that the veteran would always recognize the appellant 
as his wife.

The Board has considered all of the above evidence but does 
not find that such evidence substantiates a common law 
marriage between the veteran and the appellant, for purposes 
of Alabama law.  In this regard, the Board notes that there 
was no indication of an agreement or mutual consent to enter 
into the marriage relationship.  During his lifetime, the 
veteran acknowledged fathering the appellant's two children 
but provided no statements suggesting that he had consented 
to enter a marriage relationship.  Rather, all concurrent 
statements indicate that the veteran was living with his 
mother, with no suggestion of any other relationships except 
for the "lady friend" who stabbed him in 1992.  

Second, there was no public recognition of the existence of 
the marriage during the time period reported by the 
appellant.  The claims file does not indicate that the 
veteran ever described any type of relationship with the 
appellant, and his death certificate lists him as not being 
married.  When asked to list his next-of-kin, the veteran 
consistently listed his mother.  The fact that the veteran 
lived with his mother was also acknowledged in a June 1993 VA 
field examination report.

Moreover, the evidence does not indicate cohabitation or 
mutual assumption openly of marital duties and obligations.  
The veteran never acknowledged cohabitation with the 
appellant, and there is no indication that they ever received 
mail at the same address.  The only evidence suggesting 
cohabitation or mutual assumption openly of marital duties 
and obligations consists solely of statements from the 
appellant and others dated from November 2001 onwards, well 
after the reported cohabitation ended.  There were no 
statements to this effect from the relevant period 
(apparently 1976 or 1979 until 1996) when the alleged 
cohabitation occurred.  During the same period, however, the 
veteran acknowledged on multiple occasions that he was living 
only with his mother.  There is also no indication that the 
veteran assumed any responsibilities or obligations on the 
appellant's behalf, or vice versa.  

In summary, the evidence of record does not establish that 
the criteria for a common law marriage between the appellant 
and the veteran under Alabama law were met during the 
veteran's lifetime.  As such, the appellant can not be 
recognized as the surviving spouse of the veteran for 
purposes of VA benefits, and her appeal must be denied.  See 
38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claim in a series of letters issued between July 2003 and 
December 2006.  The December 2006 letter addressed the 
requirements for a common law marriage in Alabama, and the 
appellant's claim was readjudicated utilizing those criteria 
in a November 2007 Supplemental Statement of the Case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  She 
has since been given ample opportunity to respond to this 
readjudication.  

Also, there is no indication of any relevant evidence missing 
from the claims file for which further search efforts are 
needed.  Also, as this case concerns the issue of the 
appellant's claimed status as the surviving spouse of the 
veteran, rather than an issue involving medical questions, no 
VA medical opinions are required.  Rather, the record 
reflects that VA's duty to assist the claimant has been met 
in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of VA benefits is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


